  Case 3:18-cv-01740-S-BT Document 41 Filed 01/19/21                   Page 1 of 2 PageID 5011



                           United States District Court
                                 NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

 REGINALD DONELL RICE                            §
                                                 §
 V.                                              §      CIVIL ACTION NO. 3:18-CV-1740-S-BT
                                                 §
 DIRECTOR, TDCJ-CID                              §

                                             ORDER

       The United States Magistrate Judge made findings, conclusions, and a recommendation in

this case. Plaintiff filed objections, and the District Court has made a de novo review of those

portions of the proposed findings and recommendation to which objections were made. The

objections are overruled, and the Court ACCEPTS the Findings, Conclusions and

Recommendation of the u n·ited States Magistrate Judge.

       Moreover, considering the record in this case and pursuant to Federal Rule of Appellate

Procedure 22(b) and Rule U(a) of the Rules Governing Section 2254 Proceedings in the United
                             I

States District Court, and 28 U.S.C. § 2253(c), the Court DENIES a certificate of appealability.

The Court adopts and incorporates by reference the Magistrate Judge' s Findings, Conclusions and

Recommendation filed in t~is case in support of its finding that the petitioner has failed to show

(1) that reasonable jurists would find this Court' s "assessment of the constitutional claims

debatable or wrong," or (2) that reasonable jurists would find "it debatable whether the petition

states a valid claim of the denial of a constitutional right" and "debatable whether [this Court] was

correct in its procedural ruling." Slack v. McDaniel, 529 U.S. 473, 484 (2000).
  Case 3:18-cv-01740-S-BT Document 41 Filed 01/19/21                  Page 2 of 2 PageID 5012


       If Petitioner files an tice of appeal, he must pay the $505.00 appellate filing fee or submit

a motion to proceed in forma pauperis.


       SO ORDERED.

       SIGNED January 19~ 2021.



                                                     UNITED STATES DISTRICT JUDGE




                                                 2
